DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/17/2022 has been entered and fully considered.
Claims 1-22 are pending of which claims 1, 12, 19, and 20-22 are independent.
The IDS(s) submitted on 04/01/2022 has been considered.
The Terminal Disclaimer filed obviates double patenting rejection of all claims made with respect to US Patent 10749788 made in the last office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher J. Gass  on 7/11/2022.
The application has been amended as follows: 
Claim 22.  Cancelled
Independent claims 1, 12 and 19 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s): 
“…obtaining a label of a target branch node of the at least one branch node, wherein the target branch node is at least connected to a first node and a second node along the P2MP TE path; and
        sending first information comprising the label to the target branch node, the first
information is used to instruct the target branch node to generate a multicast forwarding entry, the multicast forwarding entry comprises information about a path from the target branch node to the at least two tail nodes, and the multicast forwarding entry is used by the target branch node to forward a packet comprising the label.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claims 1, 12, and 19 respectively is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. The respective dependent claims are allowed for the same reason(s) as mentioned above for claims 1, 12, and 19 respectively.
Independent claim 21 is allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s): 
“…obtain a label of the target branch node of the at least one branch node, wherein the target branch node is at least connected to a first node and a second node along the P2MP TE path; and
	send first information comprising the label to the target branch node, the first information is used to instruct the target branch node to generate a multicast forwarding entry, the multicast forwarding entry comprises information about a path from the target branch node to the at least two tail nodes, and the multicast forwarding entry is used by the target branch node to forward a packet comprising the label;
wherein the target branch node is configured to: …
	generate the multicast forwarding entry; and
	forward the packet comprising the label by using the multicast forwarding entry.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and not merely these limitations on their own, of claim 21 is/are not taught nor suggested by the prior art(s) of record in any reasonable combination.

	The following is a showing of the closest prior art and how the claims of the
instant application are allowable over these three references.

	Murphy (US 2014/0211615 A1 to Murphy et al ) discloses in Figs. 1, 2, and 3A a
network having a controller for receiving a request to establish path between the
access nodes in Fig. 3A (corresponding to the head nodes ) and the edge nodes
(corresponding to the tail nodes). The controller is show in detail in Fig. 19 and
paragraph 170 discloses the receiving of the path request by the controller.
	Murphy per paragraphs 171-200 discloses the tail and head nodes are in
communication with each other by means of a path calculation domain managed by a
controller, calculating and scheduling paths that satisfy the path request, and
establishing requested paths in the path calculation domain. Specifically, the controller executes a software-defined networking protocol to receive topology information from multiple boundary routers; a path calculation module of the controller calculates forwarding information (corresponding to what is claimed in the independent claims as a calculation path) for one or more transport LSPs according to the topology information, wherein the transport LSPs are used for transporting network packets between the access node and the router via an aggregation node (corresponding to what is claimed in the independent claims as a fork node); the controller outputs one or more messages (corresponding to what is claimed in the independent claims as second information) for communicating in each aggregation node and providing forwarding information ( corresponding to what is claimed in the independent claims as a multicast forwarding entry) for establishing one or more transport LSPs, wherein each aggregation node operates a simplified control plane without executing an L3 routing protocol, the L3 routing protocol maintaining the routing information of an aggregation network and generating the forwarding information for the aggregation node; a network packet (corresponding to what is claimed in the independent claims as a first message) related to multiple subscriber devices is received; the network packet is forwarded between the access node and the boundary router by means of multiple aggregation nodes along the transport LSPs (corresponding to forwarding the first message in the independent claims ). Furthermore, the controller outputs one or more messages (corresponding to the first information in the independent claims) to the access node for communicating in each aggregation node and providing forwarding information (corresponding to path information from the head node to the fork node in the independent claims) for one or more transport LSPs.
	Each of the independent claims are allowable over Murphy’s disclosure as Murphy independently or in combination with other prior art fails to teach the italicized limitations of each independent claim shown above because it fails to show the controller obtaining a label of the target branch node along with a specific path information when the target branch node is connected to a first and second nodes in a specific manner and sending the label of the target branch node along with the P2MP TE path information as a first information containing instruction for the target branch node to generate multicast forwarding entry and propagating it as well as configuring the target branch node to generate a multicast forwarding entry for forwarding a packet comprising the label.
	Yin (US 20160234107 Ai to Yin et al) discloses in Fig. 1 a controller in a MPLS network where the controller sends MPLS forwarding path to any of the forward nodes and the receiving forward node propagates the MPLS forwarding path to the next forward node as described in Fig. 2.
	Each of the independent claims are allowable over Yin’s disclosure as Yin independently or in combination with other prior art fails to teach the italicized limitations of each independent claim shown above because it fails above because it fails to show the controller obtaining a label of the target branch node along with a specific path information when the target branch node is connected to a first and second nodes in a specific manner and sending the label of the target branch node along with the P2MP TE path information as a first information containing instruction for the target branch node to generate multicast forwarding entry and propagating it as well as configuring the target branch node to generate a multicast forwarding entry for forwarding a packet comprising the label.
	.Atlas (US 9571387 B1 to Atlas et al) discloses using maximally redundant trees (MRT) for delivering traffic in the network of Fig. 1 that has a controller, ingress/head nodes, egress/tail nodes and branch/transit nodes. In Fig. 4 Atlas shows the controller directing network devices in Fig. 1 to create and install MRT forwarding states.
	Each of the independent claims are allowable over Atlas’ disclosure as Atlas independently or in combination with other prior art fails to teach the italicized limitations of each independent claim shown above because it fails to show the controller obtaining a label of the target branch node along with a specific path information when the target branch node is connected to a first and second nodes in a specific manner and sending the label of the target branch node along with the P2MP TE path information as a first information containing instruction for the target branch node to generate multicast forwarding entry and propagating it as well as configuring the target branch node to generate a multicast forwarding entry for forwarding a packet comprising the label.
	Zhao (US 20190273679 A1 to Zhao et al) discloses in Figures 1 and 2a controller in a label switched network. Zhao shows in Figs. 9-11 that the controller downloads labels to each node. Zhao with respect to Fig. 15 and the discussion in paragraphs 79-83, Zhao teaches after the controller receives a path request then for each node the full path label is downloaded and not simply propagated from the head node through the transit node to the tail node.
	Each of the independent claims are allowable over Atlas’ disclosure as Atlas independently or in combination with other prior art fails to teach the italicized limitations of each independent claim shown above because it fails to show the controller obtaining a label of the target branch node along with a specific path information when the target branch node is connected to a first and second nodes in a specific manner and sending the label of the target branch node along with the P2MP TE path information as a first information containing instruction for the target branch node to generate multicast forwarding entry and propagating it as well as configuring the target branch node to generate a multicast forwarding entry for forwarding a packet comprising the label.
	Therefore the disclosures of Murphy, Yin, Atlas and Zhao  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render
obvious the above italicized limitations claimed in claims 1, 12, 19, and 21 in combination with other limitations recited as specified in claims 1, 12, 19 and 21 respectively.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HABTE MERED/Primary Examiner, Art Unit 2474